DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2018/011647, being filed on March 23, 2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/623,826, filed on December 18, 2019.

Information Disclosure Statement
The information disclosure statement filed December 19, 2019, has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figure 1B lacks the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the insulative materials is improper.  The applicant should 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in lines 1-8, the abstract recites the terms “Provided are….”, “Provided is…”, “Also provided is”…, and “comprising”, which is improper language for the abstract.  The applicant should delete .  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al (Pub Num 2016/0130440, herein referred to Furukawa).  Furukawa discloses an insulated wire (Fig 1) that are excellent in high temperature oil resistance, wear resistance, elongation, and suitable for usage in automobiles (Paragraph 1).  Specifically, with respect to claim 1, Furukawa discloses an insulated electric wire (1) including an electric wire conductor (2), and an insulating coating (3) that coats an outer circumferential surface of the electric wire conductor (2), wherein the insulating coating (3) is made of a resin composition containing a thermoplastic polyester elastomer (i.e. Hytel® 7277) as a main component (Example 11), and capable of having a tensile energy at break of the resin composition, obtained by measuring only the insulating coating obtained by removing the electric wire conductor (2) from the insulated electric  wire (1), is 200 mJ/mm3 or more (i.e. the applicant has stated in Paragraph 53, that Hytel® 7277 exhibits such characteristics).   With respect to claim 2, Furukawa  by removing the electric wire conductor (2) from the insulated electric  wire (1), is 200 mJ/mm3 or more (i.e. the applicant has stated in Paragraph 53, that Hytel® 7277 exhibits such characteristics).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (Pub Num 2016/0130440) in view of Ceng et al (CN Pat Num 104945705, herein referred to as Ceng).  Furukawa discloses an insulated wire (Fig 1) that are excellent in high temperature oil resistance, wear resistance, elongation, and suitable for usage in automobiles (Paragraph 1), as disclosed above with respect to claim 1.  Specifically, with respect to claim 3, Furukawa discloses an insulated wire (1) that has a tensile energy at break of the resin composition is 200 mJ/mm3 or more (i.e. the applicant has stated in Paragraph 53, that Hytel® 7277 exhibits such characteristics).  With respect to claim 4, Furukawa discloses an insulated wire (1) that has a hardness of the 72 as defined by Shore D hardness (i.e. the applicant has stated in Paragraph 53, that Hytel® 7277 exhibits such characteristics, specifically). With respect to claim 5, Furukawa discloses an insulated wire (1) that has a melting point of the thermoplastic .  
	While Furukawa discloses an insulated wire (1) that has a polyester elastomer which may be Hytel® 7277 (Example 11), Furukawa doesn’t necessarily disclose an insulated wire that has an tensile energy at break of the resin composition being 400 mJ/mm3 or more (claim 3), nor an insulated wire that has a hardness of the 60 or less as defined by Shore D hardness (claim 4), nor an insulated wire that has a melting point of thermoplastic polyester elastomer being 200°C or less (claim 5).
	Ceng teaches composition that may be utilized within a cable (Paragraph 2), wherein the composition comprises a thermoplastic polyester elastomer, which exhibits excellent oil resistance, acid and alkali resistance, high temperature resistance, high strength characteristics, and a certain degree of flexibility (Paragraph 7).  Specifically, with respect to claims 3-5, Ceng teaches a composition that utilizes a thermoplastic polyester elastomer, which may be Hytel®3046, which has an tensile energy at break of the resin composition being 400 mJ/mm3 or more (i.e. 492, the applicant has stated in Paragraph 58, that Hytel® 3046 exhibits such characteristics), a hardness of the 60 or less as defined by Shore D hardness (i.e. 27, the applicant has stated in Paragraph 53, that Hytel® 3046 exhibits such characteristics), and a melting point of thermoplastic polyester elastomer being 200°C or less (i.e. 160°C, the applicant has stated in Paragraph 53, that Hytel® 3046 exhibits such characteristics).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wire of Furukawa to comprise the thermoplastic polyester elastomeric being Hytel® 3046  instead of Hytel® 7277, as .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (Pub Num 2016/0130440) in view of Dainichi-Nippon Cables (JP Pat Num 53-045482, herein referred to as Nippon).  Furukawa discloses an insulated wire (Fig 1) that are excellent in high temperature oil resistance, wear resistance, elongation, and suitable for usage in automobiles (Paragraph 1), as disclosed above with respect to claim 1.  Specifically, with respect to claim 6, Furukawa discloses that the insulated wire (1) has a conductor cross sectional area of the electrical conductor (2) is made of a strand of conductors having a cross sectional area of 0.35mm2 (Paragraph 40).
	However, Furukawa doesn’t necessarily disclose the conductor having a cross sectional area of 3-20mm2 (claim 6).
	Nippon teaches composition for an electrical wire, wherein the electrical wire comprises an insulation material comprising a thermoplastic polyester elastomer that exhibits high flexibility (Table 1).  Specifically, with respect to claim 6, Nippon teaches a composition for an electrical wire, wherein the cross sectional area of the conductor is 5.5mm2 (Page 3, lines 1-5).
2  as taught by Nippon because Nippon teaches that such a configuration provides the electrical wire comprises an insulation material comprising a thermoplastic polyester elastomer that exhibits high flexibility and since such a modification would have involved a mere change in size of a component and a change of size is generally recognized as being within the ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which details various insulated wires.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
March 13, 2021